Citation Nr: 1140788	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral foot fractures.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran performed active military service from September 1950 to June 1952.  He earned the Combat Infantryman Badge for service in Korea.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and February 2009 issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2010, and a transcript of this hearing has been associated with the claims file.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including referral for VA medical examinations and opinions.  The actions specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current bilateral foot disorders, but none of his current diagnoses are due to or otherwise related to any in-service injury or incident.  

2.  The Veteran is currently service connected for bilateral sensorineural hearing loss rated as 70 percent disabling; this is the Veteran's only service connected disability. 

3.  The Veteran is not precluded from engaging in substantially gainful employment solely as a result of his service-connected bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of bilateral foot fractures have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002) 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  The presumption is inapplicable here, however, because the record does not contain evidence of a diagnosis of arthritis within one year of separation from service.

The Veteran is seeking entitlement to service connection for a bilateral foot disability, which he contends is the result of an injury to his feet in service.

In his original claim for benefits submitted in January 1975, the Veteran reported that his feet were broken while serving in Japan in 1951.  He stated that he was on crutches for six months and was in and out of the base hospital in Japan.  

The Veteran testified before the undersigned Veteran's law judge in November 2010 that in April 1952, while riding in the back of an Army truck in Korea (near the front lines), the load shifted and smashed his feet against the tailgate.  He testified that he was treated near the front lines for this and that both feet were in casts for months thereafter.  

With regard to an in-service event, the Veteran's service treatment records (STRs) do not confirm the Veteran suffered in-service feet fractures as he claims.  The STRs consist of an enlistment examination report and a separation examination report.  The separation examination report reflects that the feet were normal.  There is no accompanying medical history questionnaire, however, on which the Veteran might have reported a bilateral foot disability. 

The Veteran, in support of his claim, submitted a statement from a fellow serviceman who vaguely recalls the Veteran being injured by water cans.  

In general, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

In this case, the Veteran's DD-214 reflects that he received the Army Occupation medal for serving in Japan, the Combat Infantryman Badge, and the Korean Service Medal with one bronze campaign star.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

The Board notes in this case, while the Veteran is a combat veteran and a fellow serviceman provided vague confirmation of the injury, the Veteran's recollection of the severity of the injury has not been consistent through time.  As noted above, in 1975, the Veteran reported that he required hospital treatment for his injury in Japan and used crutches for six months.  In contrast, at his November 2010 hearing before the Board, he reported wearing a cast for months after injuring his feet in Korea.  During the February 2011 VA examination, the Veteran reported that his feet were only bandaged by a medic and he was not in a cast or brace.  These inconsistencies undermine the probative value of the Veteran's lay testimony.  

In light of the Veteran's service and the fellow serviceman's letter, however, the Board acknowledges it is plausible the Veteran was treated swiftly by a medic without any documentation of the injury.  Accordingly, the Board concedes the Veteran likely suffered some in-service foot injury, but the details of where and how severe the injury was remains unclear in light of the conflicting recollections of record.  

The Veteran claims he had deformed feet since separation from service related to his in-service injury.  The Veteran's spouse, moreover, testified at the November 2010 hearing before the Board that she recalls the Veteran having deformed feet with calluses and hallux valgus since his separation from the military.

 "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

The Board has considered the Veteran and his wife's lay testimony, but finds the medical objective evidence in this case far more persuasive for the following reasons.

Again, the Veteran's service treatment records do not confirm an in-service injury.  Although the Veteran and his wife recall deformities of the feet immediately upon separation from the military, the Veteran's separation examination note normal feet.  Accordingly, even if the Veteran had an in-service bilateral foot injury, the injury did not result in in-service incurrence of chronic bilateral feet disabilities.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. The crucial inquiry, then, is whether the Veteran's current feet diagnoses are related to his in-service injury or any other remote incident in service. The Board concludes they are not. 

Post-service medical records are completely silent as to any complaints, treatment or diagnoses of the bilateral feet for decades.  Rather, recent VA treatment records merely reflect that for the last three years or so, the Veteran has been seeing a VA podiatrist to get his nails trimmed.  The Veteran himself indicates his only treatment through the years is to have calluses removed periodically.  

In February 2011, the Veteran was afforded a VA examination of his feet.  At the examination, the Veteran reported that his feet were smashed when canisters rolled over and crushed his feet.  He told the examiner that his feet were bandaged by a medic, he was sent back to the line, and he never saw a doctor after that.  He denied wearing a cast or brace.  

The examiner also noted the Veteran's post-service occupational history.  Post-service, the Veteran worked odd jobs for approximately ten years, then worked as a sheet metal worker for approximately thirty six years, a job that required him to be on his feet for long periods of time.  The Veteran reported having his toenails and calluses trimmed by a VA podiatrist.  He uses a cane for balance and takes Extra Strength Tylenol for pain in his feet, knees, and hip.  According to the Veteran's spouse, she noticed bilateral hallux valgus and calluses on the Veteran's feet since service.  

The Veteran was observed to have a very unstable gait and needed a cane for assistance.  On examination, the Veteran's feet were covered in calluses, which he reported were trimmed every three months.  He had rigid feet, but a good arch.  The skin was warm and pulses were present.  Range of motion of the ankle was limited.  The Veteran had no obvious deformity of the feet and "no deformity that can be explained by an old trauma."  An x-ray showed bilateral spurring of the calcaneous at the insertion of his Achilles tendon and the insertion of the plantar fascia.  He also had some very minimal spurring of the talonavicular joint and decreased joint space of the bilateral toes.  

The VA examiner concluded that there was no relationship between the Veteran's condition at the time of the examination and his injury approximately sixty years ago.  As rationale, the examiner noted that the Veteran has no significant deformity of the feet and he was able to stand as part of his job for many years and never received any treatment for his feet.  

The Board finds the 2011 VA examiner's opinion persuasive.  It is based on a thorough examination and a complete review of the claims folder.  Also significant, no medical professional has ever associated any current foot disorder with the Veteran's described in-service injury or any other remote incident of service.

Based on all the above evidence, the Board finds that entitlement to service connection for residuals of bilateral foot fractures is not warranted.  

Although both the Veteran and his spouse testified at his hearing that his feet have been deformed since his injury in service, the medical examination at separation from service found no abnormality of the feet.  Likewise, the VA examiner found no obvious deformity of the Veteran's feet at his recent VA examination, certainly not any consistent with the kind of trauma the Veteran reported.  This objective medical evidence provides highly probative evidence against the Veteran's claim.

Again, the Board notes that the Veteran's testimony regarding the circumstances and severity of the in-service injury has varied over time.  Sometimes the Veteran claims the injury required crutches and/or casts on his feet for months and at other times the Veteran has claimed the injury was quickly bandaged up by a medic with no ongoing treatment.  Clearly the injury occurred decades ago, and it is understandable the Veteran does not have a clear recollection of the circumstances, but the Board finds the inconsistencies diminish the probative value of the lay statements.

Similarly, although the Veteran's spouse recalls seeing the Veteran's hallux valgus and calluses at the time of separation from the military, the Board finds more persuasive the fact that the Veteran's separation examination found no foot abnormality and the fact that the Veteran sought no foot treatment for decades after service.

The Board has considered the absence of any medical treatment for bilateral foot pain for approximately sixty years after service.  The Board notes that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds this lengthy period without medical treatment particularly significant given that the Veteran worked for more than thirty years at a job that required prolonged standing, something that would presumably aggravate any residual injury from service.  

While the Veteran may sincerely belief that any current foot condition is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a bilateral foot disability due to an injury in service sixty years ago is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for residuals of bilateral foot fractures is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




Entitlement to TDIU

The Veteran also contends that he is entitled to a total disability rating because his service-connected bilateral hearing loss disability, currently assigned a 70 percent disability rating, prevents him from working. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011). 

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  As noted above, the Veteran is service connected for bilateral hearing loss, which is rated as 70 percent disabling.  Therefore, he meets the criteria of the regulation. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The United States Court of Appeals for Veterans Claims ("Court") has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

In additional to his service connected bilateral hearing loss, the Veteran also suffers from a number of serious non-service connected health problems including a previous stroke with resulting left sided weakness and cognitive impairment, a history of prostate cancer with possible metasteses to the bone, hypertension, hyperlipidemia, GERD, asthma, bleeding hemorrhoids, and cataracts.  He is seventy nine years old.  

In support of his claim, the Veteran submitted a July 2010 letter from a private physician, Dr. M.D., who stated that the Veteran is not employable due to problems such as difficulty following even simple directions, poor hearing, poor comprehension, inability to drive, and a history of severe stroke and prostate cancer status post chemotherapy.  

Although favorable at first glance, Dr. M.D.'s opinion does not support a grant of TDIU here.  That is, while Dr. M.D. finds the Veteran unemployable, she clearly opines that the Veteran's unemployability is due to a number of medical problems and not just his service-connected disability.  TDIU, in contrast, is awarded only where the Veteran's unemployability is shown to be solely due to service-connected disabilities.  See Moore, 1 Vet. App. at 356.

In February 2011, the Veteran was afforded a VA examination to determine whether the Veteran is unemployable due to his service connected hearing loss alone, without considering his age or non-service connected disabilities.  The examiner noted that the Veteran had profound hearing loss in both ears, but concluded that with amplification and accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone "should not significantly affect his vocational potential or limit participation in most work activities."  She further stated, "employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.  Hearing loss alone would not preclude employment."

Based on the evidence of record, the Board finds that entitlement to a TDIU is not warranted.  While the Veteran is likely unable to work due to his poor health and advancing age, his service connected hearing loss disability alone does not preclude substantially gainful employment.  While the Veteran undoubtedly has difficulty understanding others due to his hearing impairment, it was the opinion of the VA examiner that he would still be able to work in a position that does not require extensive communication with others.  

It appears that the Veteran's work as a lineman at a factory was not significantly impacted by his hearing loss disability (although he did have difficulty performing in a supervisory position), and according to the Veteran's own testimony at his November 2010 hearing, he retired due to his age, not because of any health problems.  

Accordingly, entitlement to a total disability rating due to individual unemployability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in April and December 2008.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned Acting Veterans Law Judge.  

The RO provided the Veteran appropriate VA examinations in February 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The VA examiners, moreover, relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for residuals of bilateral foot fractures is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


